Citation Nr: 0107564	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-06 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an increased rating for service-connected 
renal calculi, currently rated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active service from February 1949 to February 
1950 and from April 1951 to February 1954.  

This appeal arises from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied an increased rating for 
renal calculi and continued a 30 percent rating.  The veteran 
has appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.  


REMAND

Service connection is in effect for renal calculi, evaluated 
as 30 percent disabling for many years.  The statement of the 
case and supplemental statements of the case advised the 
veteran that there was no evidence of a causal connection 
between his service-connected renal calculi and carcinoma of 
the left kidney, status post nephrectomy.  

The medical evidence reveals that the veteran was 
hospitalized at a VA facility in June 1998, at which time he 
underwent a left nephrectomy for renal cell carcinoma.  

On VA genitourinary examination in August 1999, the physician 
stated that the veteran was at risk of developing recurrent 
kidney stones since this was a continuous problem.  He noted 
that, since the veteran now had a solitary kidney, any 
recurrent stones will lead immediately to anuria and uremia, 
complicating treatment for such condition.  

In June 2000, K.E. Ruby, M.D., reported that the veteran had 
a 50 percent reduction in renal function and that he should 
meet all criteria for a 60 percent disability rating.  

Although the issue of entitlement to secondary service 
connection for status post, carcinoma of the left kidney has 
not been specifically developed and certified for appellate 
consideration, it has been raised by the evidence, has been 
informally addressed by the RO, and is inextricably 
intertwined with the increased rating issue before the Board.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The new legislation is specifically applicable 
to the inextricably intertwined secondary service connection 
issue.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be accorded a VA 
genitourinary examination to ascertain 
the etiology of his post operative status 
left renal carcinoma and the current 
extent of his service-connected renal 
calculi.  The claims folder, including a 
copy of this remand, must be made 
available to the examiner for review 
prior to the examination, and he must 
state that the claims folder has been 
reviewed in his examination report.  All 
clinical findings should be reported in 
detail.  All clinical manifestations of 
status post left renal carcinoma and all 
clinical manifestations of renal calculi 
must be described and differentiated to 
the extent possible.  Where 
differentiation is not possible, the 
physician must describe the symptoms 
which cannot be differentiated.  At the 
conclusion of the examination, the 
physician must express an opinion as to 
whether it is at least as likely as not 
that the service connected renal calculi 
caused carcinoma of the left kidney, or 
aggravated carcinoma of the left kidney, 
status post left nephrectomy.  

2.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.  After ensuring that all 
requested development has been completed 
to the extent possible, the RO should 
first review the issue of secondary 
service connection for carcinoma of the 
left kidney, post operative status.  If 
secondary service connection is granted, 
the combined kidney pathology should be 
evaluated on the basis of renal 
dysfunction pursuant to the provisions of 
38 C.F.R. § 4.115a.  If secondary service 
connection is denied, the RO should 
review the issue of an increased rating 
for renal calculi pursuant to the 
provisions of 38 C.F.R. §§ 3.321(b).  The 
reason why extraschedular consideration 
must be accorded the issue of entitlement 
to an increased rating for renal calculi 
is because the veteran currently carries 
the maximum schedular evaluation for the 
condition under Codes 7508 and 7509.  

3.  The RO must also ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  If secondary service 
connection is denied for carcinoma of the 
left kidney, post operative status, and a 
timely notice of disagreement is filed, 
such issue should be formally covered in a 
statement of the case.  If it is 
thereafter timely appealed, the issue 
should be certified to the Board for 
appellate consideration.  

4.  Irrespective of the foregoing, if the 
increased rating issue remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



